Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 04/12/2021 in which claims 1, 3-8, 10, 11, and 13-19 are pending ready for examination.

Allowable Subject Matter
Claims 1, 3-8, 10, 11, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses an input/output control unit comprising a second logger block to store, in synchronization with the trigger signal, second information in preset second storage areas in the storage in association with the first information, the second information being based on the second signal, wherein the first signal is an analog signal, the second signal is a pulse signal, and the input/output control unit further comprises a digital information generation block to generate, as the first information, digital information indicating a digital value corresponding to a signal level of the first signal by analog-to-digital conversion of the first signal, and a counter block to generate, as the second 
As for claim 8, none of the prior arts alone or in combination discloses a programmable logic controller comprising a second logger block to store, in synchronization with the trigger signal, second information, in association with the first information, in preset second storage areas in the storage, the second information being based on the second signal, wherein the CPU unit comprises a determiner to obtain the first information from the first storage areas and the second information from the second storage areas of the storage, and determine, based on determination criterion information that indicates a preset determination criterion with respect to a numerical value indicated by the first information, whether a numerical value indicated by the obtained first information satisfies the determination criterion.
As for claim 11, none of the prior arts alone or in combination discloses an inspection system comprising a second logger block to store, in synchronization with the trigger signal, second information, in association with the first information, in preset second storage areas in the storage, the second information being based on the second signal, wherein the input/output control unit further comprises a determination criterion information storage to store, in association with the second information associated with the first information, determination criterion information that indicates a preset determination criterion with respect to a numerical value indicated by the first information, and a determiner to obtain the first information from the first storage areas and the second information from the second storage areas, and determine, based on 
The closest prior art, Kris et al (US 2014/0070552 A1) discloses an input/output control unit comprising a storage, an input/output controller, a first input interface to be connected to a first device and output to the input/output controller a first signal input by the first device, a second input interface to be connected to a second device and output to the input/output controller a second signal input by the second device, the input/output controller comprising a trigger outputter to generate a trigger signal, a first logger block to, in synchronization with the trigger signal, store first information in preset first storage areas in the storage, the first information being based on the first signal, a second logger block to, in synchronization with the trigger signal, store second information in preset second storage areas in the storage in association with the first information, the second information being based on the second signal. 
Kris still does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1, 8, and 11; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 3-7, 10, 11, and 13-19 are allowed due to their dependency of either claim 1, 8, or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Response to Arguments
Applicant’s argument, see amendments, filed 04/12/2021, with respect to claims 1, 3-8, 10, 11, and 13-19 they have been fully considered and are persuasive.  The 35 USC § 102 and 103 rejections of claims 1, 3-8, 10, 11, and 13-19 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886